Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 1 of 7 PAGEID #: 12126

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. I. DU PONT DE CASE NO. 2:13-md-2433
NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION
JUDGE EDMUND A. SARGUS, JR.

MAGISTRATE JUDGE ELIZABETH P.
DEAVERS

This document relates to: Travis Abbott and Julie Abbott v. E. I. du Pont de Nemours
and Company, Case No. 2:17-cv-00998

 

JOINT STIPULATION FOR ABBOTT CASE REGARDING
PREJUDGMENT INTEREST

 

To avoid delay and conserve time and resources during the COVID-19 pandemic,
Defendant E. I. du Pont de Nemours and Company (“DuPont”) and Mr. and Mrs. Abbott
(“Plaintiffs”) (collectively, the “Parties”) enter into the following stipulation (“Stipulation”)
regarding prejudgment interest in the above-captioned Abbott case, No. 2:17-cv-00998:

I, PROCEDURAL HISTORY

1. On or about November 14, 2017, Plaintiffs filed a Complaint in the instant case.

2. On or about March 2, 2020, a jury reached a verdict finding damages for Mr.
Abbott on his negligence claim in the amount of $40,000,000.00, and finding damages for Mrs.
Abbott on her loss of consortium claim in the amount of $10,000,000.00.

3. On or about March 20, 2020, Plaintiffs moved for prejudgment interest under Ohio

Rev. Code § 1343.03(C)(1).
Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 2 of 7 PAGEID #: 12127

4, On or about April 7, 2020, judgment was entered in Case No. 2:17-cv-00998 (ECF
230). DuPont’s Renewed Motion for Mistrial (ECF 180) and Plaintiffs’ Motion for Prejudgment
Interest (ECF 228) are pending as of the date of the filing of this Stipulation.

II. PURPOSE AND LIMITATIONS OF STIPULATION

5. The Parties enter into this Stipulation relating to prejudgment interest for purposes
of Case No. 2:17-cv-00998 only, and for the sole purpose of avoiding the time, expense, and
distraction of litigating the issue of prejudgment interest.

6. DuPont denies that Plaintiffs are entitled to prejudgment interest.

7. DuPont further denies, and specifically reserves its right to contest in post-trial,
post-judgment, and appellate proceedings, Plaintiffs’ right to relief on its underlying claims and
appropriateness of the amounts of damages found by the jury, and preserves all post-trial, post-
judgment, and appellate rights except to the limited extent specifically stipulated and agreed in
this Stipulation.

8. Plaintiffs stipulate and agree not to oppose a motion by DuPont in Case No. 2:17-
cv-00998 for stay of execution of judgment pending post-judgment and appellate proceedings and
approval of a bond that includes a principal amount of $50 million, plus prejudgment interest as
stipulated herein, plus post-judgment interest for an 18-month period pursuant to the appropriate
federal post-judgment rate that is applicable as of April 7, 2020. Plaintiffs further stipulate and
agree not to oppose a motion to stay execution of any amended judgment pending post-judgment
and appellate proceedings and/or a motion to modify and/or approve a modified bond that
corresponds to changes to the principal amount of judgment and/or any corresponding changes to
any applicable interest calculated in accordance with Paragraphs 15-21.

9. The Parties stipulate and agree that this Stipulation shall not constitute a waiver of

any Party’s rights or defenses relating to any issue or ruling in Case No. 2:17-cv-00998 not

-2-
Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 3 of 7 PAGEID #: 12128

expressly stipulated and agreed by this Stipulation. Without limitation of the foregoing, the
Parties stipulate and agree that this Stipulation shall not constitute a waiver of or be construed to
prejudice any Party’s rights or defenses or ability to assert arguments in post-trial or post-
judgment motions or on appeal and/or in any appellate proceedings relating to any issue or ruling
in Case No, 2:17-cv-00998 not expressly stipulated and agreed by this Stipulation.

10.‘ This Stipulation, which applies to Case No. 2:17-cv-00998 only, shall not be
construed to waive or prejudice any Party’s rights, defenses, or right to assert arguments in the
district court or on appeal relating to any issue, including but not limited to prejudgment interest,
in any other case, including but not limited to any other individual case within this MDL.

11.‘ The Parties stipulate and agree that if any award or judgment for either Plaintiff in
this case is reduced or vacated by this Court or the Court of Appeals and/or as a consequence of
any post-trial, post-judgment, and/or appellate proceedings, then any prejudgment interest award
shall be vacated or reduced in the same proportion that the award or judgment is vacated or
reduced. For clarity, the Parties stipulate and agree that the prejudgment interest amount as to
Travis and/or Julie Abbott will be recalculated and adjusted pursuant to the methodology agreed
to in Paragraphs 16-21 if the award or damages for Travis and/or Julie Abbott are reduced as a
consequence of any post-trial, post-judgment, and/or appellate proceedings, and/or pursuant to or
as a consequence of any amended judgment.

12. _ This Stipulation shall not be construed as a full and final settlement of the dispute
between the Parties, or as an admission of any kind, including this Stipulation should not be
construed an admission of liability or fault by DuPont.

13. No Party shall assert in post-judgment proceedings or on appeal that, based on this
Stipulation, any other Party is not an aggrieved party for purposes of standing to appeal the District

Court’s rulings or judgment.
Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 4 of 7 PAGEID #: 12129

Ill. RESOLUTION OF PREJUDGMENT INTEREST ISSUES THAT WOULD
OTHERWISE REQUIRE FURTHER PROCEEDINGS
IN THE DISTRICT COURT

14. In Plaintiffs’ Motion for Prejudgment Interest (ECF 228), Plaintiffs set forth
calculations of the prejudgment interest they claim is owed to them.

15. Pursuant to the terms and limitations set forth in this Stipulation, the Parties
stipulate and agree to prejudgment interest in Case No. 2:17-cv-00998 calculated pursuant to the
following methodology set forth in Paragraphs 16 to 21.

16. The Parties stipulate and agree that the formula for prejudgment interest for
purposes of this Stipulation is: (principal) x (annual simple interest rate) x (number of days
prejudgment interest accrued in year) + 365 = interest accrued for that year. For purposes of
clarity, the interest shown are annual simple interest rates and are not compounded.

17. The Parties stipulate and agree that the prejudgment annual simple interest rates
for the relevant years for purposes of this Stipulation are as follows:

a. 2017: 4.0%
b. 2018: 4.0%
c. 2019: 5.0%
d. 2020: 5.0%

18. The Parties stipulate and agree that the start date for the accrual of prejudgment
interest shall be November 14, 2017, the date that Plaintiffs filed their Complaint.

19, The Parties stipulate and agree that the end date for the accrual of prejudgment
interest shall be April 7, 2020, the date upon which judgment was entered in Case No. 2:17-cv-
00998.

20. ‘In Plaintiffs’ Motion for Prejudgment Interest (ECF 228), Plaintiffs claim

prejudgment interest owing on Travis Abbott’s claim. Pursuant to the methodology agreed in

-4.
Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 5 of 7 PAGEID #: 12130

Paragraphs 15-19, the amount of prejudgment interest, without compounding, as of the date of
the April 7, 2020 judgment on the amount of $40,000,000.00 shall be $4,343,013.69. DuPont
does not dispute this example mathematical computation of prejudgment interest on Travis
Abbott’s claim. The Parties stipulate and agree that the prejudgment interest amount as to Travis
Abboit will be recalculated and adjusted, without compounding, pursuant to the methodology
agreed herein if the amount of damages ultimately awarded to Travis Abbott after post-trial, post-
judgment, and/or appellate proceedings, and/or pursuant to or as a consequence of any amended
judgment, is less than $40,000,000.00. The Parties further stipulate and agree that if the damages
ultimately awarded to Travis Abbott after post-trial, post-judgment, and/or appellate proceedings,
and/or pursuant to or as a consequence of any amended judgment, is zero ($0), then no pre-
judgment interest shall be owed or paid.

21. ‘In Plaintiffs’ Motion for Prejudgment Interest (ECF 228), Plaintiffs claim
prejudgment interest owing on Julie Abbott’s claim. Pursuant to the methodology agreed in
Paragraphs 15-19, the amount of prejudgment interest, without compounding, as of the date of
the April 7, 2020 judgment on the amount of $10,000,000.00 shall be $1,085,753.42. DuPont
does not dispute this example mathematical computation of prejudgment interest on Julie Abbott's
claim. The Parties stipulate and agree that the prejudgment interest amount as to Julie Abbott will
be recalculated and adjusted, without compounding, pursuant to the methodology agreed herein
if the amount of damages ultimately awarded to Julie Abbott after post-trial, post-judgment,
and/or appellate proceedings, and/or as a consequence of any amended judgment, is less than
$10,000,000.00. The Parties further stipulate and agree that if the damages ultimately awarded to
Travis Abbott after post-trial, post-judgment, and/or appellate proceedings, and/or pursuant to or
as a consequence of any amended judgment, is zero ($0), then no pre-judgment interest shall be

owed or paid.
Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 6 of 7 PAGEID #: 12131

22. The Parties stipulate and agree that this Stipulation cannot be used for any purpose
for any other matter and will not be offered as evidence in any trial or proceeding.

23. The Parties stipulate and agree that this Stipulation shall not impact or otherwise
prejudice DuPont’s ability to file post-judgment motions seeking to vacate or amend the

judgment, nor its ability to take an appeal from any judgment.

STIPULATED AND AGREED.

_s/ Jon C. Conlin

Jon C. Conlin (Trial Attorney)
F. Jerome Tapley

Elizabeth E. Chambers

Nina Towle Herring

Mitchell Theodore

CORY WATSON, P.C.

2131 Magnolia Ave., Suite 200
Birmingham, AL 35205
Telephone: 205-328-2200
Fax: 205-324-7896

Counsel for Plaintiffs
And

s/ Aneca FE. Lasley

Aneca E. Lasley (0072633) (Trial Attorney)
Jesse L. Taylor (0088209)

SQUIRE PATTON BOGGS (US) LLP

41 South High Street

Columbus, OH 43215

(614) 365-2700 (Phone)

(614) 365-2499 (Fax)

D. Patrick Long

SQUIRE PATTON BOGGS (US) LLP
2000 McKinney Ave., Suite 1700
Dallas, TX 75201

(214) 758-1500 (Phone)

(214) 758-1550 (Fax)
Case: 2:17-cv-00998-EAS-EPD Doc #: 232 Filed: 04/17/20 Page: 7 of 7 PAGEID #: 12132

John A, Burlingame

Amy Doolittle

Katherine A. Spicer

SQUIRE PATTON BOGGS (US) LLP
2550 M Street NW

Washington, DC 20037

(202) 457-6000 (Phone)

(202) 457-6315 (Fax)

Damond R. Mace (0017102)

SQUIRE PATTON BOGGS (US) LLP
4900 Key Tower

127 Public Square

Cleveland, OH 44114

(216) 479-8500 (Phone)

(216) 479-8780 (Fax)

Attorneys for Defendant E. I. du Pont de Nemours and Company
IT IS SO ORDERED.

Date: 4-17-20 JA~

EDMUND 4. JARGUS, JR.
UNITED 8 ES DISTRICT JUDGE
